DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 7/17/2019.
Claims 1-15 are presented for examination.  Preliminary amendment is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/17/2019, 3/23/2020, and 7/2/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewke et al. in US Patent Application Publication 2009/0246025 (“Lewke”).
Regarding claim 1, Lewke discloses a lightning protection arrangement of a wind turbine rotor blade 108, comprising: 	at least one terminal 215 connected to a down conductor (paragraph [0043]) arranged in a blade interior; and 	a plurality of lightning attractors 201, 214 electrically connected to the at least one terminal (paragraph [0043]; Fig. 4, 5), wherein at least one lightning attractor comprises an interior connector 214 for making electrical contact to the at least one terminal 215 and a trailing edge receptor 201 arranged to extend beyond a trailing edge 210 of the wind turbine rotor blade in a direction opposite to a direction of travel of the wind turbine rotor blade (Fig. 4; paragraph [0043]). 
Regarding claim 2, Lewke discloses the lightning protection arrangement according to claim 1, wherein the trailing edge receptor is connected to a single-receptor terminal (see Fig. 4; element 201 may be considered a “single-receptor” terminal as element 201 is a singular unitary structure extending from the trialing edge of the blade; in other words, element 201 does not branch off but is rather a single terminal at that position of the blade; this claim is not considered to impart any limitations on other features electrically conducted to element 201 outside of the region of element 201; also noted is the fact that paragraph [0042] discloses an embodiment with an entire blade having only one receptor). 
Regarding claim 3, Lewke discloses the lightning protection arrangement according to claim 1, wherein the trailing edge receptor is connected to one lightning attractor of a multi-receptor terminal (this limitation is seemingly in contrast to that of claim 2 but nevertheless anticipated by Lewke; see a configuration with three receptors 201, 202, 203 electrically interconnected in Fig. 4; paragraph [0042]-[0043]).
Regarding claim 4, 
Regarding claim 5, Lewke discloses the lightning protection arrangement according to claim 1, wherein the trailing edge receptor has an elongate form (paragraph [0040]; Fig. 4). 
Regarding claim 6, Lewke discloses the lightning protection arrangement according to claim 1, wherein the trailing edge receptor is arranged in a plane of a camber line of the wind turbine rotor blade (Fig. 5). 
Regarding claim 7, Lewke discloses the lightning protection arrangement according to claim 1, wherein the trailing edge receptor subtends an angle within a range of .+-.60.degree. to a camber line of the wind turbine rotor blade (Fig. 5). 
Regarding claim 8, Lewke discloses the lightning protection arrangement according to claim 1, wherein the trailing edge receptor is partially embedded in the wind turbine rotor blade between the at least one terminal and the trailing edge (Fig. 4-5; paragraph [0040]). 
Regarding claim 9, Lewke discloses the lightning protection arrangement according to claim 8, wherein a thickness of the wind turbine rotor blade is augmented in a blade body region enclosing the partially embedded portion of the trailing edge receptor (see Fig. 4; at the receptor 201 the turbine blade has a thickness greater than, for example, where the reference numeral 108 is; thus, the wind turbine blade thickness is considered augmented in the region enclosing receptor 201 - at least relatively). 	The examiner appreciates the spirit of this claim and notes the broad yet reasonable interpretation of the claim as drafted.  Considering the prior art as applied against this claim with respect to Applicant’s disclosure, Applicant might consider their Figure 7 to develop limitations to amend claim 9 and overcome a rejection based on Lewke alone.
Regarding claim 10, 
Regarding claim 11, Lewke discloses the wind turbine rotor blade according to claim 10, further comprising a first trailing edge receptor 203 electrically connected to a first terminal 215 ([0043]) arranged within the blade tip region, and a second trailing edge receptor 201, 202 electrically connected to a second terminal (the connection to 215 at the second receptor site) arranged within the airfoil region. 
Regarding claim 12, Lewke discloses a method of equipping a wind turbine rotor blade 108 with a lightning protection arrangement, of the method comprising: 	providing at least one terminal 215 (Fig. 4 and 5) in a blade interior and electrically connecting a terminal to a down conductor arranged in the blade interior (paragraph [0043]); 	providing a trailing edge receptor 201, 202, 203 arranged to extend beyond a trailing edge 210 of the wind turbine rotor blade in a direction opposite to a direction of travel of the wind turbine rotor blade; and	electrically connecting the trailing edge receptor to the terminal (Fig. 5; paragraph [0043]). 
Regarding claim 13, Lewke discloses the method according to claim 12, further comprising the step of forming the terminal to receive the trailing edge receptor arranged essentially along a camber line of the wind turbine rotor blade and partially embedded in a trailing edge region of the blade (Fig. 4 and 5). 
Regarding claim 14, 
Regarding claim 15, Lewke discloses the method according to claims 12, further comprising the step of adapting a receptor 214 to receive the trailing edge receptor 201 (Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20100047070 discloses a wind turbine blade trialing edge lightning protection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745